Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
Claims 1, 8, and 15 have been amended.
Claims 3, 10, 17, and 22 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 9, 11 – 16, 18 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorenson et al. (US PGPub 2018/0060512 A1).
In regards to claims 1, 8, and 15, Sorenson discloses (Claim 1) a computer-implemented method, executed on a computing device, comprising (Claim 8) a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising; (Claim 15) a computing system including a processor and memory configured to perform operations comprising: 
executing an online platform (Fig. 1 wherein an online platform is enabled); 
offering a plurality of computer-based medical diagnostic services within the online platform, wherein a first computer-based medical diagnostic service of the plurality of computer-based medical diagnostic services is available to the online platform, wherein a second computer-based medical diagnostic service of the plurality of computer-based medical diagnostic services is available to the online platform, and wherein the first and second computer-based medical diagnostic services are associated with separate entities and are configured to analyze similar clinical content (Fig. 1 #110; ¶ 25, 26, 27, 55, 88 wherein a plurality of medical diagnostic services are offered within the online platform wherein the image processing engines are associated with different types of entities who manage or analyze the results of each respective engine and where each algorithm is based on an individual’s beliefs or group’s beliefs and shared with one or more medical institutions; ¶ 27, 30, 34, 37, 38, 55, 71 wherein the plurality of computer-based medical diagnostic services includes one or more machine-learning algorithms, which can then be reviewed by physicians in order to determine if the engine/algorithm that are associated with the beliefs of an individual/group are accurate, whether adjustments need to be made, and etc.  Additionally, the engines can be sent to a third party system for peer review in order to confirm a physician’s findings.  Further still, engines have engine authors/algorithm developers.; ¶ 86 wherein one or more engines in parallel, in series, or any combination thereof can be used in order to detect a particular condition and where a physician can recognize which engine provides the best findings detection rates, wherein each engine is a diagnostic service for identifying a condition, in this case, different COPD engines can be used to detect COPD); 
(Claim 1) receiving, by a user of the online platform, an input to select one of the first and second computer-based medical diagnostic services based upon, at least in part, criteria associated with the first and second computer-based medical diagnostic 
(Claims 8, 15) receiving, by a user of the online platform, an input to select one of the first and second computer-based medical diagnostic services based upon, at least in part, criteria associated with the first and second computer-based medical diagnostic services available via the online platform, thus defining a selected medical diagnostic service
(Fig. 1 #110; ¶ 26, 27, 55, 86, 88, 110, 150, 151, 175 wherein a user of the platform is allowed to select at least one service based on what they want out of the analysis for a particular patient for the particular physician, which is based on the criteria that the user is considering or wants that are further associated with the plurality of different diagnostic services that the platform is offering the user to achieve what they want to achieve.  For example, the criteria may be directed towards a particular body part category and selecting the associated image processing service to handle this particular criteria;
¶ 86 wherein the diagnostic services, as discussed above, are provided for third party review and where the reviewer provides a rating of the diagnosis and the diagnosis’s rating can further be based on a plurality of reviews and ratings provided by a plurality of other third party reviewers so that the rating can then be posted for other users of the system to allow other users of the system to determine which service would prove to be more useful for them;
¶ 136 “Investigational use and clinical use engines are differentiated by medical claims made by engine authors that have different governance, pricing, performance guarantees, legal contracting for use, and other factors ensuring that such engines are suitable for marketing and use as medical devices.”; ¶ 54 “The image processing engines 113-115 can be uploaded and listed in a Web server 109, in this example, an application store, to allow a user of clients 101-102 to purchase, select, and download one or more image processing engines as part of client applications 111-112 respectively.”; ¶ 67 “The image processing server 110 can have a GUI for one or more users or groups to train, code, develop, upload, delete, track, purchase, update, or process data on engines or e-suites.”; ¶ 88 “Once the users are authenticated and authorized, the users can configure and utilize the image processing engines according to their service or subscription agreements for different studies, different organizations, etc.”); 
the selected medical diagnostic service processing clinical content of the user to yield one of the respective result sets associated with the selected medical diagnostic service, wherein the result set includes anomalies within the clinical content of the user and wherein the processing includes highlighting, via the selected medical diagnostic service, anomalies within the clinical content of the user (¶ 26, 27, 28, 29, 37, 42, 55, 57, 88 wherein the content is processed by the selected service in order to yield a result set indicating abnormal findings (i.e. anomalies); ¶ 37, 38, 86 wherein one or more engines in parallel, in series, or any combination thereof can be used in order to detect a particular condition and where a physician can recognize which engine provides the best findings detection rates, wherein each engine is a diagnostic service for identifying a condition, in this case, different COPD engines can be used to detect COPD.  The identifications made by the system are, in the broadest reasonable interpretation, considered to be equivalent to “highlighting” since “highlighting” is defined as, “to center attention on”; “to cause (something, such as text or an icon) to be displayed in a way that stands out on an electronic screen (as of a computer or smartphone)” (https://www.merriam-webster.com/dictionary/highlight February 19, 20921).  Since the system of Sorenson is bringing a user’s attention to an anomaly found in an image the Examiner asserts that Sorenson does, indeed, disclose “highlighting” an anomaly within clinical content as part of its processing of clinical content.  Sorenson further discloses that by bringing a user’s attention to an anomaly found by the system the users can determine, over time, which machine-learning process provides the best results that users can depend on, as well as allowing users to confirm the findings in order to allow for self-optimization.); 
in response to generation of the one of the respective result sets, automatically inserting the result into a set of decision support rules associated with a clinical decision support system to generate a recommendation for medical care associated with the clinical content, wherein generating a recommendation for medical care associated with the clinical content includes processing the result set (¶ 57 wherein the results of the analysis of the clinical data are used in order to generate recommendations in order to provide assistance and direction to a physician.  Specifically, Sorenson discloses, “Ensemble engines may be combined, for example, one which finds the body part, another that segments it, another that labels the anatomy within it, and another that detects signs of leading diseases in that area, and finally another that can match these findings [i.e. result set] with clinical information resources and recommendations to provide assistance and direction  to the physician [i.e. recommendations for medical care associated with the clinical content].”; See also ¶ 27, 29, 37, 38, 40, 45 – 47, 65 wherein machine learning, deep learning and deterministic statistical methods are performed on the data and feedback is received from physician or clinicians regarding the results provided by the system and used as performance feedback for the system in order to improve its analysis for future cases.
Additionally, the Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).  In light of ¶ 41, which states “online platform process” (emphasis added) is insufficient to demonstrate without human intervention.  The applicant argues in the response received on 10/14/2021 that ¶ 41 supports without human intervention and points to “online platform process 10 may automatically insert the results in the decision support rules.”  However, “process” is defined as “a series of actions that produce something or that lead to a particular result”; “a series of changes that happen naturally”; “medical: something that sticks out of something else.” (https://www.merriam-webster.com/dictionary/process) As can be seen, “online platform process” is insufficient to demonstrate without human intervention and Figure 2, which discloses a flowchart that defines the “online platform process,” it is further demonstrated that there is no support for without human intervention.  As a result, Sorenson still satisfies the process being performed automatically based on the definition provided by Merriam-Webster and Collegenet.  Additionally, the use of “semi-automatically,” as used in Sorenson coincides with Collegenet.  As discussed above, machine learning, deep learning and deterministic statistical methods are performed on the data and feedback is received from physician or clinicians regarding the results provided by the system and used as performance feedback for the system in order to improve its analysis for future cases.  In other words, the analysis of the images are performed using machine learning and the machine learning process utilizes information and feedback that it has been provided with in order to improve itself.  The manual or semi-automatic process is the portion of Sorenson that occurs after the machine learning process has done its analysis, recommendation, and has provided its results to a user for the user to comment on as is supported in the additional citations that the Examiner provided.  This interpretation is supported by the last limitation of the instant claim.  The Examiner asserts that the reference to Collegenet is in response to the applicant’s prior arguments that the invention inherently requires “without human intervention” to be read into the claim because of the use of the term “automatically,” which the Examiner asserts is incorrect.);
providing the recommendation for medical care associated with the clinical content to a user (¶ 57 wherein “Ensemble engines may be combined, for example, one which finds the body part, another that segments it, another that labels the anatomy within it, and another that detects signs of leading diseases in that area, and finally another that can match these findings with clinical information resources and recommendations to provide assistance and direction to the physician.”  Additionally, the Examiner asserts that “recommendation for medical care” is broadly recited and not limited to any particular type of care, actions, or what comprises the recommendation.  Accordingly, matching findings with clinical information resources and recommendations in order to assist and direct a physician regarding a patient is equivalent to “providing the recommendation for medical care.”); and
receiving user feedback from the user concerning the selected medical diagnostic service, wherein the user feedback identifies a false-positive included within the result set (¶ ¶ 27, 29, 37, 38, 40, 45 – 47, 65, 140 wherein the system’s findings are reviewed by reviewers in order to determine whether the findings are correct or have a high confidence and allows users to flag or mark for additional review or determine that the particular engine did not provide proper results.  That is to say, an engine that identifies an anomaly, but is then later reviewed and determined that there is a low confidence, the results were not correct, the results could not be relied upon, or the like is considered to be a false-positive as the system is indicating that there is an anomaly, but it is later determined that it was not correct and cannot be relied upon and, accordingly, will be trained to be better or another engine will be used).
In regards to claims 2, 9, 16, Sorenson discloses the computer-implemented method of claim 1 (the computer program product of claim 8; the computing system of claim 15) wherein the clinical content includes medical imagery (Fig. 1 #110; ¶ 27, 42, 55, 57, 88 wherein the clinical content includes medical imagery).  
In regards to claims 4, 11, 18, Sorenson discloses the computer-implemented method of claim 1 (the computer program product of claim 8; the computing system of claim 15) wherein receiving, by a user of the online platform, the input to select the one of the first and second computer-based medical diagnostic services includes: receiving, by the user of the online platform, an input to subscribe to the first and second computer-based medical diagnostic services (¶ 25, 88 wherein users are allowed to subscribe to the online platform in order to have their images processed).  
In regards to claims 5, 12, 19, Sorenson discloses the computer-implemented method of claim 1 (the computer program product of claim 8; the computing system of claim 15) further comprising: 
providing the user feedback to a respective producer of the selected medical diagnostic service for at least one of quality assurance purposes and control purposes 
(¶ 25, 29, 30, 31, 34, 38, 42, 43, 44, 86, 109 wherein the system can be accessed by a plurality of users in addition to the user who provided the content for diagnosis in order to have the diagnosis reviewed for quality assurance/control purposes.  As a non-limiting example, a physician can provide an image for analysis by the system and the results of the analysis can be provided to the physician, as well as other users, for review to determine if the system’s results are accurate, have a particular confidence level, should be verified, should be confirmed, or should be rejected).  
In regards to claims 6, 13, 20, Sorenson discloses the computer-implemented method of claim 1 (the computer program product of claim 8; the computing system of claim 15) further comprising: 
providing an identified medical diagnostic service, chosen from the plurality of computer-based medical diagnostic services, to a third party reviewer; and 
receiving a rating of the identified medical diagnostic service from the third party reviewer, wherein the rating is based, at least in part, upon a plurality of discrete reviews concerning the identified medical diagnostic service received by the third party reviewer from discrete reviewers 
(¶ 86 wherein the diagnostic service, as discussed above, are provided for third party review and where the reviewer provides a rating of the diagnosis and the diagnosis’s rating can further be based on a plurality of reviews and ratings provided by a plurality of other third party reviewers).  
In regards to claims 7, 14, 21, Sorenson discloses the computer-implemented method of claim 6  (the computer program product of claim 13; the computing system of claim 20) further comprising: posting the rating of the identified medical diagnostic service from the third party reviewer on the online platform as at least a portion of the criteria displayed via the online platform (¶ 86 wherein the diagnostic service, as discussed above, are provided for third party review and where the reviewer provides a rating of the diagnosis and the diagnosis’s rating can further be based on a plurality of reviews and ratings provided by a plurality of other third party reviewers so that the rating can then be posted for other users of the system to allow other users of the system to determine which service would prove to be more useful for them).
In regards to claim 24, Sorenson discloses the computer-implemented method of claim 1 wherein executing an online platform includes:
uploading clinical content on the online platform (Sorenson – ¶ 25, 141 wherein users can upload clinical content in order to train the engine);
uploading the plurality of computer-based medical diagnostic services (Sorenson – ¶ 54 wherein the engines (diagnostic services) are uploaded for users to purchase, select, and use); and
enabling sharing of the clinical content (Sorenson – ¶ 25, 86, 141 wherein users can upload clinical content in order to train the engine, i.e. users are sharing their clinical content in order to train the engine, as well as providing ratings for other users to view in order to help other users with determining which engine should be used for their particular request).

_____________________________________________________________________

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US PGPub 2018/0060512 A1) in view of Official Notice
In regards to claim 23, Sorenson discloses a system and method of providing online diagnostic services for analyzing clinical content.  Although Sorenson discloses that a user has a subscription agreement (Sorenson – ¶ 88) and that a user needs to purchase the use of an engine (Sorenson – ¶ 54), Sorenson fails to explicitly disclose whether there is a cost for having a subscription.
To be more specific, Sorenson fails to explicitly disclose:
the computer-implemented method of claim 1 wherein the cost of using the first and second computer-based medical diagnostic services displayed via the online platform includes one or more of:
a cost associated with a lifetime license to use the first and second computer-based medical diagnostic services;
a cost associated with a monthly subscription to use the first and second computer-based medical diagnostic services; and
a cost associated with a single use of the first and second computer-based medical diagnostic services.
However, the Examiner takes Official Notice that there are a finite number of subscription agreements that can exist, such as, a free or paid subscription service and within the paid subscription service there is a subset of a finite number of payment plans.  One of ordinary skill in the art would have found that monthly subscription plans are old and well-known in the art and that this particular business model can be applied to a wide range of different industries or business types while still achieving the same predictable result, i.e. providing a service and receiving/providing payment for a service.  That is to say, whether the service is free or not or whether it is a daily, weekly, monthly, Sorenson already teaches that it is well-known in the art to have a subscription agreement for the disclosed diagnostic system and method, one of ordinary skill in the art would have found it obvious to incorporate whatever payment model, such as, but not limited to, a monthly subscription payment model, to such a service as it is well-known in the art for a service provider to charge for their services and utilizing a monthly subscription payment model would have been one of many well-known types of payment models that can be used for the subscription service disclosed by Sorenson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick a monthly subscription payment model, as taught by Official Notice, and incorporate it into the subscription based diagnosis system and method of Sorenson since there are a finite number of identified, predictable potential solutions (compensation for services provided) to the recognized need (how to compensate service provider for services rendered) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known).
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
The applicant argues that Sorenson does not teach, disclose, or even suggest:
“wherein the criteria displayed via the online platform includes a name of an entity associated with at least one of the plurality of computer-based medical diagnostics, a cost of using the first and second computer-based medical diagnostic services, and a rating for the first and second computer-based medical diagnostic services”

However, the Examiner respectfully disagrees.
Specifically, Sorenson discloses:
¶ 136 “Investigational use and clinical use engines are differentiated by medical claims made by engine authors that have different governance, pricing, performance guarantees, legal contracting for use, and other factors ensuring that such engines are suitable for marketing and use as medical devices.”; ¶ 54 “The image processing engines 113-115 can be uploaded and listed in a Web server 109, in this example, an application store, to allow a user of clients 101-102 to purchase, select, and download one or more image processing engines as part of client applications 111-112 respectively.”; ¶ 67 “The image processing server 110 can have a GUI for one or more users or groups to train, code, develop, upload, delete, track, purchase, update, or process data on engines or e-suites.”; ¶ 88 “Once the users are authenticated and authorized, the users can 
As a result, Sorenson does, indeed, disclose that the selection of an engine is not only based on various factors, but that one of those factors can be cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Esteben et al. (MRIQC: Advancing the automatic prediction of image quality in MRI from unseen sites); Perez (Improving Variable Selection and Mammography-based Machine Learning Classifiers for Breast Cancer CADx) – which are directed towards the utilization and training of machine learning algorithms configured for diagnosing medical images
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/14/2022